Citation Nr: 0842655	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-14 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma 

THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, beyond February 1, 2002.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to an extension of his 
delimiting date for the award of Chapter 30 educational 
assistance benefits beyond February 1, 2002.  In that regard, 
the veteran contends that symptoms and treatment for multiple 
physical disabilities prevented him from pursuing an 
education program during his eligibility period for Chapter 
30 educational assistance benefits from February 1992 until 
approximately October 2001.    

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. 
§ 21.7051(a)(2)(2008).

In the present case, the veteran submitted a statement dated 
in December 2005 from his primary care physician (Dr. R.G.L.) 
wherein the physician noted that the veteran had been treated 
at the facility for his service-connected disabilities of 
bursitis, hypertensive vascular disease, condition of the 
digestive system, degenerative arthritis of the spine, 
impaired hearing, and dermatophytosis.  The physician also 
wrote that the veteran became disabled from February 1992 to 
October 31, 2001, which prevented him from going to school.  
However, the Board notes that the physician's opinion is 
conclusory as she did not articulate the basis of her 
conclusion.  Moreover, after review of available treatment 
records for the time period in question, it is unclear 
whether his disabilities were of such a severity as to 
preclude pursuit of an education program during that time.  
Consequently, the Board concludes that a remand is necessary 
in order to obtain a medical opinion based on review of the 
claims file to address the medical question of whether it was 
medically infeasible for the veteran to pursue an education 
program during his eligibility period for Chapter 30 
educational assistance benefits due to a physical or mental 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the veteran and ask 
that he provide information regarding any 
and all VA and non-VA healthcare providers 
that have treated him for physical and 
mental disabilities from February 1, 1992 
to October 31, 2001.  Any VA treatment 
records identified and not already of 
record should be obtained and reasonable 
efforts to obtain any non-VA treatment 
records identified and not already of 
record should be made.  The veteran should 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  The veteran should 
also be informed that he may submit 
additional medical records in support of 
his appeal.  If no additional records are 
available, specific note of that fact 
should be included in the claims file.  

2.  After the above development has been 
accomplished, please arrange to have an 
appropriate medical examiner review the 
veteran's education and claims folders.  
After reviewing the file, the examiner 
should offer an opinion as to (1) whether 
the veteran's disabilities made it 
medically infeasible for him to pursue his 
chosen program of education at any time 
from February 1, 1992 through October 31, 
2001 and, if so, (2) the approximate dates 
and length of time that he was so 
prevented from pursuing an educational 
program.  A complete rationale for the 
opinion should be provided.

3.  After any additional development 
deemed necessary is accomplished, the 
veteran's claim should be readjudicated 
based on the entire evidence of record to 
include that evidence contained in the 
veteran's claims folder.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




